 



Exhibit 10.1
ADVISORY AGREEMENT
     THIS AGREEMENT is made and entered into as of May 15, 2007 between K. Dane
Brooksher (the “Advisor”), and ProLogis.
WITNESSETH THAT:
     WHEREAS, ProLogis desires to retain the services of the Advisor and the
Advisor desires to provide such services to ProLogis;
     NOW, THEREFORE, the parties agree as follows:
     1. Term. Subject to the terms and conditions of this Agreement, ProLogis
hereby retains the services of the Advisor as an advisor for the Term (as
defined below) and the Advisor hereby agrees to render advisory services to
ProLogis during the Term in accordance with this Agreement. The “Term” shall be
the period commencing on May 15, 2007 (the “Effective Date”) and ending on
June 30, 2023 (the “Termination Date”).
     2. Duties. The Advisor agrees that, during the first six years of the Term,
while he is obligated to provide services to ProLogis pursuant to this
Agreement, he shall provide advice to ProLogis regarding strategic plans, global
expansion, customer development, organizational and human resource matters,
board of trustee nomination and governance matters, and other matters as
requested from time to time by the Chief Executive Officer of ProLogis. Subject
to the provisions of Sections 6 and 7, nothing in this Section 2 shall preclude
the Advisor from performing services for persons or entities other than ProLogis
to the extent such services do not interfere with his obligations under this
Agreement.
     3. Advisory Fee. Subject to the terms and conditions of this Agreement, the
Advisor shall be entitled to an annual “Advisory Fee” of $400,000 for the first
six years of the Term, payable quarterly in arrears beginning on June 30, 2007.
     4. Other Agreements.

  (a)   For the period commencing on the Effective Date and ending on the
Termination Date, ProLogis shall provide the Advisor with office space,
administrative and information technology support, secretarial support and
travel services (through ProLogis’s in-house travel agent). In addition ,
Advisor shall be reimbursed for actual expenses incurred in connection with his
advisory duties.

  (b)   For the first six years of the Term, the Advisor shall serve on
ProLogis’s European and Asian advisory boards at the request of ProLogis and
attend any regular or special meetings thereof.

     5. Duties and Fees Upon Termination. The Advisor shall have no obligation
to provide services pursuant to this Agreement, and ProLogis shall have no
obligation to pay any Advisory Fees to the Advisor, and the provisions of
paragraph 4(b) shall not apply, for periods after the last day of the sixth year
of the Term. ProLogis shall have no obligation to pay any Advisory Fees to the
Advisor or to provide the benefits under Section 4 for any period after the

 



--------------------------------------------------------------------------------



 



Advisor fails, for any reason, to make himself available to perform services for
ProLogis pursuant to this Agreement, including by reason of death.
     6. Confidential Information. The Advisor hereby agrees that:

  (a)   Except as may be required by the lawful order of a court or agency of
competent jurisdiction, or except to the extent that the Advisor has express
authorization from ProLogis, he shall keep secret and confidential indefinitely
all non-public information (including, without limitation, information regarding
litigation and pending litigation) concerning ProLogis and its affiliates which
was acquired by or disclosed to the Advisor during the course of his engagement
hereunder (or during his prior employment or service with ProLogis) and not to
disclose the same, either directly or indirectly, to any other person, firm, or
business entity, or to use it in any way.

  (b)   Upon the expiration of the Term or at ProLogis’s earlier request, he
will promptly return to ProLogis any and all records, documents, physical
property, information, computer disks or other materials relating to the
business of ProLogis and its affiliates obtained by him during his course of his
engagement hereunder (or during his prior employment or service with ProLogis).

  (c)   Nothing in the foregoing provisions of this Section 6 shall be construed
so as to prevent the Advisor from using, in connection with his employment for
himself or an employer other than ProLogis or any of its affiliates, knowledge
which was acquired by him during the course of his engagement hereunder, and
which is generally known to persons of his experience in other companies in the
same industry.

     7. Noncompetition. The Advisor hereby agrees that, during the Term, he
shall not:

  (a)   directly or indirectly, (i) serve on the board of directors or trustees
or serve as an officer or employee of any real estate investment trust with a
class of securities registered under Section 12(b) or 12(g) of the Securities
Exchange Act of 1934, as amended, and is engaged in the ownership of industrial
real estate facilities, or (ii) be employed by or serve as a consultant to, or
otherwise assist or provide services to a Competitor (as defined below) if:
(A) the services that the Advisor is to provide to the Competitor are the same
as, or substantially similar to, any of the services that the Advisor provided
to ProLogis and its affiliates (whether pursuant to this Agreement or during his
prior employment with ProLogis), and such services are to be provided with
respect to any location in which ProLogis or any of its affiliates had material
operations during the prior 24-month period or with respect to any location in
which ProLogis or any of its affiliates had devoted material resources to
establishing operations during the prior 24-month period; or (ii) the trade
secrets, confidential information, or proprietary information (including,
without limitation, confidential or proprietary methods) of ProLogis and its
affiliates to which the Advisor had access (whether during the Term or during
his prior employment with ProLogis) could reasonably be expected to

2



--------------------------------------------------------------------------------



 



      benefit the Competitor if the Competitor were to obtain access to such
secrets or information;

  (b)   directly or indirectly, own an equity, partnership or profits interest
in any Competitor (other than ownership of 5% or less of the outstanding stock
of any corporation listed on the New York Stock Exchange or the American Stock
Exchange or included in the NASDAQ System);

  (c)   solicit, divert or attempt to solicit or divert any party who is, was,
or was solicited to become, a customer or supplier of ProLogis or its affiliates
at any time during the Term, provided that this restriction shall not apply to
any activity on behalf of a business that is not a Competitor or potential
Competitor;

  (d)   employ, solicit for employment or encourage to leave their employment,
in each case, either as an employee, agent or representative, any person who was
during the 24-month period prior to such employment, solicitation or
encouragement or is an officer, employee, agent or representative of ProLogis or
any of its affiliates or

  (e)   avail himself of or invest in any business opportunity which is related
to the activities conducted by ProLogis and which came to his attention during
the Term; or

  (f)   disturb, or attempt to disturb, any business relationship between any
third party and ProLogis or any of its affiliates.

Nothing in this Section 7 or Section 6 shall be construed as limiting the
Advisor’s duty of loyalty to ProLogis during the Term or any other duty he may
otherwise have to ProLogis while he is providing services to ProLogis. As of any
date, the term “Competitor” means any enterprise (including a person, firm or
business, whether or not incorporated) during any period in which it is
materially competitive in any way with any business in which ProLogis or any of
its affiliates was engaged during the immediately preceding 24-month period.
     8. Equitable Remedies. The Advisor acknowledges that ProLogis would be
irreparably injured by a violation of this Section 6 or 7 and agrees that
ProLogis, in addition to other remedies available to it for such breach or
threatened breach, shall be entitled to a preliminary injunction, temporary
restraining order, other equivalent relief, restraining the Advisor from any
actual or threatened breach of Section 6 or 7 without any bond or other security
being required.
     9. Relationship of the Parties. It is agreed and understood between the
parties to this Agreement that the services performed by the Advisor pursuant to
this Agreement will be performed as an independent contractor and not as an
employee of ProLogis or its affiliates.
     10. Successors. This Agreement shall be binding on, and inure to the
benefit of, ProLogis and its successors and assigns and any person acquiring,
whether by merger, reorganization, consolidation, by purchase of assets or
otherwise, all or substantially all of the assets of ProLogis.

3



--------------------------------------------------------------------------------



 



     11. Nonalienation. The Advisor’s interests under this Agreement are not
subject to the claims of his creditors and may not otherwise be voluntarily or
involuntarily assigned, alienated or encumbered.
     12. Waiver of Breach. No waiver by any party hereto of a breach of any
provision of this Agreement by the other party, or of compliance with any
condition or provision of this Agreement to be performed by such other party,
will operate or be construed as a waiver of any subsequent breach by such other
party or any similar or dissimilar provisions and conditions at the same or any
subsequent time. The failure of any party hereto to take any action by reason of
such breach will not deprive such party of the right to take actions at any time
while such breach continues.
     13. Severability. The invalidity or unenforceability of any provision of
this Agreement will not affect the validity or enforceability of any other
provision of this Agreement, and this Agreement will be construed as if such
invalid or unenforceable provision were omitted (but only to the extent that
such provision cannot be appropriately reformed or modified).
     14. Applicable Law. The provisions of this Agreement shall be construed in
accordance with the laws of the state of Colorado.
     15. Amendment. This Agreement may be amended or cancelled by mutual
agreement of the parties in writing without the consent of any other person.
     16. Taxes. The Advisor shall be responsible for all taxes on amounts
payable under and benefits provided pursuant to this Agreement and ProLogis
makes no representation or guarantee of the tax treatment of any such payment or
benefit. To the extent required by applicable law, all amounts payable under and
benefits provided hereunder shall be subject to applicable tax withholding.
Notwithstanding any provision of this Agreement to the contrary, the Advisor and
ProLogis agree that, to the extent that section 409A of the Internal Revenue
Code of 1986, as amended, applies to this Agreement, ProLogis and the Advisor
will cooperate in good faith to cause this Agreement to be timely amended to
conform to the requirements of section 409A and applicable guidance issued
thereunder. ProLogis and the Advisor further agree that they will each use good
faith efforts to cause this Agreement to be administered in accordance with the
requirements of section 409A.
     17. Entire Agreement. This Agreement constitutes the entire agreement
between the parties concerning the subject matter hereof, and supersedes all
prior and contemporaneous agreements, if any, between the parties relating to
the subject matter hereof.
     IN WITNESS WHEREOF, the Advisor has hereunto set his hand and ProLogis has
caused these presents to be executed in its name and on its behalf, all as of
the day and year first above written.

            /s/ K. Dane Brooksher       Advisor         PROLOGIS
      By   /s/ Jeffrey H. Schwartz                Its  Chief Executive Officer  
   
 
   

4